AMENDMENT TO PRINCIPAL UNDERWRITING AGREEMENT This Amendment to Principal Underwriting Agreement (this “Amendment”) is made this 11th day of August 2009 by and between Maxim Series Fund, Inc., a Maryland corporation, (the “Fund”) and GWFS Equities, Inc., a Delaware corporation (the “Distributor”). WHEREAS, the Fund and Distributor are parties to that certain Principal Underwriting Agreement dated March 1, 2006, as amended (the “Agreement”); and WHEREAS, the Fund and Distributor desire to amend the Agreement as set forth below. NOW, THEREFORE, in consideration of the mutual promises and undertakings herein provided, the Fund and Distributor hereby agree as follows: 1. Schedule A of the Agreement is deleted in its entirety and replaced with the Schedule A attached hereto and incorporated herein. 2. In the event of a conflict between the terms of this Amendment and the Agreement, the terms of this Amendment shall control. 3. This Amendment may be executed in two or more counterparts, each of which shall be an original and all of which together shall constitute one instrument. 4. Except as amended by this Amendment, all other provisions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective officers thereunto duly authorized at Greenwood Village, Colorado, on the day and year first written above. MAXIM SERIES FUND, INC. GWFS EQUITIES, INC. By:/s/ M.C. Maiers By:/s/ C.P. Nelson Name:M.C Maiers Name:C.P. Nelson Title:Treasurer Title:President Schedule A Maxim Money Market Portfolio Maxim Bond Index Portfolio Maxim U.S. Government Securities Portfolio Maxim Short Duration Bond Portfolio Maxim Loomis Sayles Bond Portfolio Maxim Global Bond Portfolio Maxim Federated Bond Portfolio Maxim High Yield Bond Portfolio Maxim Ariel Small-Cap Value Portfolio Maxim Small-Cap Value Portfolio Maxim Loomis Sayles Small-Cap Value Portfolio Maxim Small-Cap Growth Portfolio Maxim Ariel MidCap Value Portfolio Maxim MidCap Value Portfolio Maxim T. Rowe Price MidCap Growth Portfolio Maxim T. Rowe Price Equity/Income Portfolio Maxim Janus Large Cap Growth Portfolio Maxim Bernstein International Equity Portfolio Maxim MFS International Growth Portfolio Maxim Invesco ADR Portfolio Maxim Index 600 Portfolio Maxim Stock Index Portfolio Maxim S&P 500® Index Portfolio Maxim Aggressive Profile I Portfolio Maxim Moderately Aggressive Profile I Portfolio Maxim Moderate Profile I Portfolio Maxim Moderately Conservative Profile I Portfolio Maxim Conservative Profile I Portfolio Maxim Aggressive Profile II Portfolio Maxim Moderately Aggressive Profile II Portfolio Maxim Moderate Profile II Portfolio Maxim Moderately Conservative Profile II Portfolio Maxim Conservative Profile II Portfolio Maxim Lifetime 2015 Portfolio I – Class T and T1 Shares Maxim Lifetime 2015 Portfolio II – Class T and T1 Shares Maxim Lifetime 2015 Portfolio III – Class T and T1 Shares Maxim Lifetime 2025 Portfolio I – Class T and T1 Shares Maxim Lifetime 2025 Portfolio II – Class T and T1 Shares Maxim Lifetime 2025 Portfolio III – Class T and T1 Shares Maxim Lifetime 2035 Portfolio I – Class T and T1 Shares Maxim Lifetime 2035 Portfolio II – Class T and T1 Shares Maxim Lifetime 2035 Portfolio III – Class T and T1 Shares Maxim Lifetime 2045 Portfolio I – Class T and T1 Shares Maxim Lifetime 2045 Portfolio II – Class T and T1 Shares Maxim Lifetime 2045 Portfolio III – Class T and T1 Shares Maxim Lifetime 2055 Portfolio I – Class T and T1 Shares Maxim Lifetime 2055 Portfolio II – Class T and T1 Shares Maxim Lifetime 2055 Portfolio III – Class T and T1 Shares Maxim SecureFoundation Balanced Portfolio – Class G and G1 Shares Maxim SecureFoundation Lifetime 2015 Portfolio – Class G and G1 Shares Maxim SecureFoundation Lifetime 2025 Portfolio – Class G and G1 Shares Maxim SecureFoundation Lifetime 2035 Portfolio – Class G and G1 Shares Maxim SecureFoundation Lifetime 2045 Portfolio – Class G and G1 Shares Maxim SecureFoundation Lifetime 2055 Portfolio – Class G and G1 Shares
